Beck, J.
The evidence discloses that plaintiff is the assignee of Wells, Stever & Averill, appointed subsequently to the death of Wells; that defendant is the widow of Wells, and that the account is for goods obtained by her from the firm after his death and before the appointment of the assignee, and for goods furnished to one Stoneburner, and charged to her. Defendant insists that the goods were not obtained by her upon her own account, but should be charged to the account of her deceased husband, one of the co-partners of the firm of Wells, Stever & Averill, and that she never assumed the payment foi the goods sold to Stoneburner.
1. PRACTICE couiT'lmfgtocetosüpport' II. Defendant insists: 1. That the judgment is not supported by the evidence. Six out of seven errors assigned are directed to this obiection. 2. That the court erred *n admitting in evidence the books of account of the firm This objection is raised by the first error assigned. The objection that the judgment is not *27supported by the evidence is disposed of upon the ground that the evidence is conflicting. Plaintiff’s testimony tended to show that the goods obtained by defendant were purchased on her own account, and charged to her with her assent, and under her direction. The goods sold, to Stoneburner, plaintiff’s evidence also tends to show, were with defendant’s assent and knowledge, and upon her request charged to her. Defendant, by her own testomony, contradicts plaintiff’s evidence upon these points. The evidence being conflicting we cannot disturb the iudinnent of the Circuit Court. To authorize us to /J reverse the judgment on the ground of want of evidence for its support, there must be such absence of proof as to authorize the conclusion that the decision of the Circuit Court was the result of passion or prejudice. Nothing of the kind can be claimed in this case. Decisions to this effect are numerous and found in every volume of our reports. They need not he here recited.
2 -: orror without prejudice. III. The defendant insists that the court erred in admitting the hooks of the firm in evidence. It does not clearly appear from the abstract that these books were admitted. But it it be conceded that they were admitted, and that their admission was erroneous, it clearly appears that the error was without prejudice, for defendant in her own testimony admits the items of the account charged against her to be correct. The books tend to establish no other facts. Defendant, by her own testimony, shows conclusively that no possible prejudice could have resulted to her from the admission of the books. We do not disturb judgments for errors that work no prejudice.
No other questions are presented in the case.
Affirmed.